UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7088


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAJOEL T. ROUSE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cr-01173-GRA-1; 6:08-cv-70062-GRA)


Submitted:    February 2, 2009              Decided:   February 18, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


LaJoel T. Rouse, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           LaJoel T. Rouse seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of    appealability           will     not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).          A     prisoner      satisfies      this

standard   by    demonstrating          that      reasonable       jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently          reviewed       the   record   and

conclude      that    Rouse       has   not       made     the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument        would    not     aid   the   decisional

process.

                                                                                DISMISSED




                                              2